Citation Nr: 0416151	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-27 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound, muscle group VIII, with fracture of the 
radius and ulna, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active duty from September 1967 to September 
1969, including combat in the Republic of Vietnam where he 
sustained multiple wounds for which he was awarded the Purple 
Heart Medal.  

This matter comes before the Department of Veterans' Affairs 
(VA), Board of Veterans' Appeals (Board) on appeal from a 
November 2002 rating decision of the Montgomery, Alabama, VA 
Regional Office (RO).  The RO denied entitlement to an 
evaluation in excess of 20 percent for residuals of a shell 
fragment wound, muscle group VIII, with fracture of the 
radius and ulna (right arm injury herein).  

The veteran's sworn testimony was obtained in December 2003 
at a hearing conducted by the undersigned Veterans' Law Judge 
sitting at the RO (Travel Board hearing.  A transcript of the 
hearing is of record.   

[The Board notes an unfortunate VA 
administrative/typographical error in the historical record 
on appeal: While a February 1970 RO rating decision clearly 
granted service connection, in pertinent part, for a right 
arm shell fragment wound with "fractures of the radius and 
ulna," the administrative characterization of this injury 
has included reference to fractures of the "tibia" and ulna 
of the right arm-a medical impossibility as the tibia is a 
bone of the leg, not the arm.  (Emphasis added).  It is clear 
that none of the veteran's "right arm" injuries included a 
fracture of the tibia bone of the leg, as indicated in his 
service medical records, the text of the February 1970 rating 
decision, and all subsequent rating decisions.  Accordingly, 
the Board properly characterizes the disorder consistent with 
both anatomy and a well-documented history of shell fragment 
wound fractures of the radius and ulna of the right arm.  
This minor error has no effect on the instant appeal.  See 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994); Office of 
Personnel Management v. Richmond, 496 U.S. 414, 424 (1990); 
see also, Schweiker v. Hansen, 450 U.S. 785, 788-90, 67 L. 
Ed. 2d 685, 101 S. Ct. 1468 (1981)].  


FINDING OF FACT

Residuals of a shell fragment wound, muscle group VIII, with 
fracture of the radius and ulna, is manifested by slight 
limitation of motion of the right (major extremity) hand, 
with complaints of pain on motion, and occasional weakness, 
locking-up, and a pulling sensation when lifting heavy 
objects, but with no clinical evidence of additional 
functional loss due to pain or other pathology.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a shell fragment wound of the right arm, with 
fractures of the radius and ulnar, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.2, 
4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a and 4.73, Diagnostic 
Codes 5214 and 5308 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003) are applicable to the 
claim on appeal.  

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

For the reasons noted below, the Board finds that VA has 
complied with both the notification and assistance provisions 
of the VCAA, and that the Board's decision to proceed in 
adjudicating the claim on appeal does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  The CAVC also cited to four 
requirements under 38 U.S.C.A. § 5103(b), 38 C.F.R. § 
3.159(b) and Quartuccio, supra: (1) notice of the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) notice of the information and evidence that VA 
will seek to provide; (3) notice of the information and 
evidence the claimant is expected to provide; and (4) a 
request to the claimant to provide VA with all relevant 
evidence and argument pertinent to the claim at issue.  Id. 
at 422.  

In this case, the veteran's claim for increase was received 
in October 2001.  Notice of VCAA was issued to him in April 
2002, prior to the November 2002 RO denial of the increased 
rating claim.  The RO's VCAA notice included the VA's duty to 
assist and other VCAA responsibilities.  As such, the timing 
of the notice comports with the CAVC's holding in Pelegrini, 
supra. 

Specifically, the April 2002 VCAA letter advised the veteran 
of his need to identify or submit evidence that his service-
connected right arm disability is more severe than presently 
rated, and of his need to submit supporting medical evidence.  

The RO's April 2002 notice also informed the veteran that VA 
would attempt to obtain any evidence he identified.  The RO 
requested that he send VA any information he may have 
pertinent to his claim.  

The RO also provided the veteran with a toll-free telephone 
number should he require additional information or answers to 
questions relevant to his claim.  There is no reply of 
record.  

While the veteran indicated treatment from a private 
physician, an April 2002 VA Report of Contact indicates that 
the RO contacted this physician's office and was advised that 
the veteran had not received treatment for, "a long time," 
and that his records had been purged and were no longer 
available.  The veteran testified at his Travel Board hearing 
that his last treatment from this source was in 1985-a 
period of time not pertinent to the claim on appeal.  No 
further development is possible in this regard, and VCAA is 
met.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Additionally, consistent with the duty to assist, the RO 
scheduled the veteran for VA joints and scars examinations in 
July 2002, reports of which are on file.  Moreover, the 
veteran denied any pertinent VA outpatient treatment records, 
and he has not identified any medical evidence not already 
obtained.  

Once all of the above was completed, the RO denied the claims 
on appeal in a November 2002 rating decision, notice of which 
was issued that same month.  The decision and notice advised 
the veteran of the evidence considered and the reasons and 
bases for the denial of his claim, including the criteria for 
an evaluation in excess of 20 percent for his right arm 
disorder.  

In December 2002 additional medical evidence was received 
regarding a claim not presently on appeal.  

Upon the completion of this development, a decision review 
officer (DRO) reviewed the evidence on appeal and issued a 
statement of the case (SOC) in August 2003, which again 
denied the claim on appeal.  

The statement of the case advised the veteran of the 
regulations governing entitlement to an increased rating for 
his right arm disability under 38 C.F.R. § 4.56 and 
Diagnostic Code 5308.  

The RO's statement of the case (SOC) included reference to 
the relevant sections of the United States Code, as well as 
specific reference to the results of the July 2002 VA 
examination reports and medical findings.  

Given the above, VA has made every reasonable effort to 
identify and obtain all relevant records in support of the 
veteran's claim, and no further notification or development 
action is indicated.  38 U.S.C.A.§ 5103A (a), (b) and (c).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  VCAA 
requires no additional development, and the claim may be 
decided on the basis of the evidence presently of record.  
See 38 C.F.R. § 3.159(c)(4)(i); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claim.  See also, VAOPGCPREC 01-04.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  


In this case, as stated above, the record already contains 
sufficient medical evidence upon which to adjudicate the 
claim on appeal.  Neither the veteran nor his representative 
have identified additionally available medical evidence 
relevant to the claim that has not already been obtained.  

As such, "[T]he record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  Given the above development, VCAA is met in this 
case.  


General Criteria for Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a Schedule for Rating 
Disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4. 

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.

Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations. See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990). If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin. 38 C.F.R. § 4.20.  

The provisions of 38 C.F.R. § 4.31 provide that in every 
instance where the schedule does not provide a zero percent 
evaluation for the Diagnostic Code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met. 38 C.F.R. § 4.31.  

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided. 38 C.F.R. § 4.14.  
Rather, the veteran's disability will be rated under the 
diagnostic code that allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
However, 38 C.F.R. § 4.14 does not prevent separate 
evaluations for the same anatomic area under different 
diagnostic codes that evaluate different symptomatology.  
Esteban v. Brown, 6 Vet. App. 259 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002).  


Muscle Group Injuries, Right Arm

The provisions of 38 C.F.R. § 4.56 provide criteria for 
evaluating muscle injuries as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:  

(1) Slight disability of muscles--(i) 
Type of injury. Simple wound of muscle 
without debridement or infection. (ii) 
History and complaint. Service department 
record of superficial wound with brief 
treatment and return to duty. Healing 
with good functional results. No cardinal 
signs or symptoms of muscle disability as 
defined in paragraph (c) of this section. 
(iii) Objective findings. Minimal scar. 
No evidence of fascial defect, atrophy, 
or impaired tonus. No impairment of 
function or metallic fragments retained 
in muscle tissue.  

(2) Moderate disability of muscles--(i) 
Type of injury. Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection. (ii) History and complaint. 
Service department record or other 
evidence of in-service treatment for the 
wound. Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles. (iii) Objective 
findings. 

Entrance and (if present) exit scars, 
small or linear, indicating short track 
of missile through muscle tissue. Some 
loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue 
when compared to the sound side.  

(3) Moderately severe disability of 
muscles--(i) Type of injury. Through and 
through or deep penetrating wound by 
small high velocity missile or large low- 
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) 
History and complaint. Service department 
record or other evidence showing 
hospitalization for a prolonged period 
for treatment of wound. Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements. (iii) 
Objective findings. Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups. Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side. Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  

(4) Severe disability of muscles--(i) 
Type of injury. Through and through or 
deep penetrating wound due to high- 
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring. (ii) 
History and complaint. 

Service department record or other 
evidence showing hospitalization for a 
prolonged period for treatment of wound. 
Record of consistent complaint of 
cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of 
this section, worse than those shown for 
moderately severe muscle injuries, and, 
if present, evidence of inability to keep 
up with work requirements. (iii) 
Objective findings. Ragged, depressed and 
adherent scars indicating wide damage to 
muscle groups in missile track. Palpation 
shows loss of deep fascia or muscle 
substance, or soft flabby muscles in 
wound area. Muscles swell and harden 
abnormally in contraction. Tests of 
strength, endurance, or coordinated 
movements compared with the corresponding 
muscles of the uninjured side indicate 
severe impairment of function. If 
present, the following are also signs of 
severe muscle disability: (A) X-ray 
evidence of minute multiple scattered 
foreign bodies indicating intermuscular 
trauma and explosive effect of the 
missile. (B) Adhesion of scar to one of 
the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial 
sealing over the bone rather than true 
skin covering in an area where bone is 
normally protected by muscle. (C) 
Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic 
tests. (D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle 
groups not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle. (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile. 

38 C.F.R. § 4.56 (2003).  

The veteran's SFW residuals of the right arm are currently 
evaluated under 38 C.F.R. § 4.73, Diagnostic Code 5308.  

Diagnostic Code 5308 provides that impairment of Muscle Group 
VIII of the major upper extremity warrants a noncompensable 
rating if it is slight, a 10 percent rating if it is 
moderate, a 20 percent rating if it is moderately severe or a 
30 percent rating if it is severe.  Muscle Group VIII 
consists of the muscles arising from the external condoyle of 
the humerus (the extensors of the carpus, the fingers and the 
thumb, and the supinator). It controls the functions of 
wrist, finger and thumb extension and abduction of the thumb.

Alternatively, limitation of motion of the major or minor 
wrist with dorsiflexion less than 15 degrees or with palmar 
flexion limited in line with forearm is assigned a 10 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  
Favorable ankylosis of the wrist in 20 to 30 degrees 
dorsiflexion is assigned a 30 percent disability rating for 
the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  
With no complaint from the veteran or medical showing of any 
partial or complete ankylosis of the wrist, Diagnostic Codes 
5214 and 5215 are not for application.  


Analysis

Upon a review of the objective medical evidence on file, the 
Board is compelled to conclude that a rating in excess of 20 
percent is not warranted for residuals of a SFW to the right 
arm.  

The veteran's right arm disability is rated as 20 percent 
disabling for moderately severe disability of Muscle Group 
VIII.  On both VA examination in July 2002 and at his Travel 
Board hearing in December 2003, the veteran reported that his 
right arm disorder does not prevent him from working a 
physically demanding full-time job, and his complaints are 
limited to weakness and a pulling sensation when lifting 
heavy objects, pain, and occasional locking-up of the arm.  
The veteran also indicates that he is right handed.  

Historically, the veteran was injured in combat in Vietnam on 
May 30, 1968.  The veteran's initial right radius and ulna 
fractures were of a type contemplated under the criteria for 
a moderate injury, but no more than a moderately severe 
muscle injury.  A severe muscle injury to MG VIII was clearly 
not more closely approximated.  That is, the gunshot wound of 
the left chest itself (not at issue) was found to be 
"superficial," the right arm fractures were not open, but 
comminuted at mid shaft, there was no artery involvement, no 
through and through bullet wounds, no deep penetrating 
wounds, no shattering bone fracture, no extensive 
debridement, no prolonged infection, no sloughing of soft 
parts, and no intermuscular binding or scarring.  

The injury's history and complaint is similarly not 
consistent with a severe muscle injury.  After about six 
weeks of hospitalization, the veteran was placed on limited 
duty and underwent physical therapy, with slow but steady 
success.  His complaints were limited to some weakness of the 
fifth finger of the right hand, as well as occasional aching 
in the lateral aspect of the right wrist.  

While the veteran continued to have some partial ulnar nerve 
palsy of the little finger of the right hand, normal 
sensation eventually returned.  A Medical Evaluation Board 
proceeding determined in June 1968 that the wounds had healed 
and that any partial ulnar nerve palsy, was no more than 
"mild."  His right little finger palsy was noted to be 
slowly improving on examination in January 1969, and his 
injuries were found to have completely healed upon his return 
to duty in July 1969.  

Accordingly, service medical records do not support an 
evaluation in excess of 20 percent.  

The veteran's right arm disability is rated as 20 percent 
disabling for moderately severe disability of Muscle Group 
VIII.  The Board notes that a higher rating is only available 
under this diagnostic code for "severe" impairment of MG 
VIII, including limitation of motion of the wrist.  

There is no evidence of any ankylosis of the veteran's right 
wrist, and no impairment warranting the assignment of 
separate disability ratings on account of arthritis, or 
neurologic findings. Accordingly, the Board concludes that a 
rating in excess of the currently assigned 20 percent is not 
warranted under any applicable provisions.  

The record is also devoid of any of the signs and symptoms of 
a severe muscle disability for decades after service, and the 
objective clinical findings on VA examination in July 2002 
were very limited.  Therefore, it cannot be said that the 
record contains consistent complaints of the cardinal signs 
and symptoms of a severe muscle disability, and the criteria 
for more than a 20 percent rating are not met.  

On most recent VA examinations in July 2002, the veteran 
complained of a pulling feeling when lifting heavy objects.  
He also reported pain, weakness, stiffness, instability, 
giving way, and locking.  The veteran denied any swelling, 
heat or redness, fatigability or lack of endurance.  The 
veteran reported an additional 10 percent functional 
impairment with cold weather, but he reported no ongoing 
treatment or physical therapy, and he stated that he does not 
use any right arm brace.  

The VA examiner noted very limited objective findings, 
specifically noting that there was no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement or guarding of 
movement.  Range of motion testing of the right wrist was 
nearly normal, with dorsiflexion to 67 degrees (70 normal), 
palmer flexion of 78 degrees (80 normal), and wrist ulnar 
deviation on the right of 44 (45 normal), and wrist radial 
deviation on the right was 18 degrees (20 normal).  The scars 
involved no tissue loss, and only minimal adhesions.  

The VA examiner found that the veteran's right forearm 
involved minimal bone, joint or nerve damage, and that there 
was no loss of muscle function.  The veteran was found to 
have good muscle strength.  

The diagnosis was shrapnel wound of the right forearm with 
"no" loss of function due to pain, and X-rays showing only 
the surgical hardware, including hardware inserted only after 
the veteran reinjured his arm in a 1985 fistfight, years 
after his separation from service in 1969.  

As recent examinations fail to disclose most of the objective 
findings necessary for severe disability under 38 C.F.R. § 
4.56, an evaluation in excess of 20 percent under applicable 
Diagnostic Codes, including 5308, are not met.  

The Board has given all due consideration to the veteran's 
testimony, as well as his distinguished and honorable combat 
in defense of a grateful Nation.  However, no basis in law or 
fact exists for the grant of the benefit sought on appeal, 
and the Board must respectfully deny the claim.  In doing so, 
the Board has carefully considered the possibility of rating 
the veteran's right arm disability on the basis of limitation 
of motion of the wrist or elbow, or on the basis of 
neurologic impairment.  However, the findings on examination 
in July 2002 preclude an evaluation in excess of 20 percent 
under all applicable diagnostic codes.  The veteran retains 
almost full motion in the right wrist, with no objective 
evidence of impairment, including pain-a symptom already 
contemplated by a 20 percent evaluation in the absence of 
evidence of arthritis or a unusual disability picture.  

The Board emphasizes that the maximum rating for limitation 
of motion of the wrist is 10 percent, and the veteran is 
already rated in excess of this based on the history of the 
initial wounds.  With no showing of arthritis, near full 
range of motion, no objective evidence of pain or additional 
impairment, and a VA medical opinion that there is, "no loss 
of function due to pain," the Board has no option but to 
deny the claim.  

The Board finds that an additional evaluation for pain and 
limitation of function is not appropriate in this instance. 
The veteran has already been compensated for moderately 
severe disability under Diagnostic Code 5308, and his 
disability has been medically found to entail no functional 
impairment due to pain.  

Given the VA medical opinion of July 2002, no basis for 
additional compensation exists on the basis of his subjective 
complaints of occasional functional loss and pain.  38 C.F.R. 
§§ 4.40, 4.45, 4.59;  See DeLuca, supra.  The rating schedule 
may not be used as a vehicle for compensating a claimant 
twice or more for the same symptomatology; such a result 
would overcompensate him for the actual impairment of earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.14.

Consideration has been given to the potential application of 
various provisions of 38 C.F.R. Parts 3 and 4 (2003) whether 
or not raised by the veteran, as required by Schafrath, 
supra. However, the Board finds no basis on which to assign a 
higher disability evaluation in that the veteran manifests no 
separate and distinct symptoms of right wrist disability not 
contemplated in the currently assigned 20 percent rating 
permitted under the Rating Schedule.  


Final Consideration, Extraschedular Evaluations

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance. Floyd v. Brown, 9 Vet. 
App. 88 (1996).

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the Board notes that the while RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations, it did not grant entitlement to 
an increased evaluation for the disability at issue on that 
basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional. Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluation for the disability at issue for which an increased 
evaluation is sought on appeal.  The veteran testified at his 
Travel Board hearing that he works in a physically demanding 
job 40 hours or more per week, and he requires no ongoing 
treatment or recent hospitalizations.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased evaluation.  Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).



ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a shell fragment wound, muscle group VIII, with 
fracture of the radius and ulna, is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



